Name: 89/673/EEC: Council Decision of 12 December 1989 concerning the conclusion of Agreements in the form of Exchanges of Letters adapting the Agreements between the European Economic Community and Argentina and Australia on trade in mutton, lamb and goatmeat
 Type: Decision
 Subject Matter: America;  animal product;  European construction;  Asia and Oceania
 Date Published: 1989-12-30

 Avis juridique important|31989D067389/673/EEC: Council Decision of 12 December 1989 concerning the conclusion of Agreements in the form of Exchanges of Letters adapting the Agreements between the European Economic Community and Argentina and Australia on trade in mutton, lamb and goatmeat Official Journal L 396 , 30/12/1989 P. 0017COUNCIL DECISON of 12 December 1989 concerning the conclusion of Agreements in the form of Exchanges of Letters adapting the Agreements between the European Economic Community and Argentina and Australia on trade in mutton, lamb and goatmeat (89/673/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has taken measures to stabilize the market in sheepmeat and goatmeat and whereas it intends to bring about better integration of that market; Whereas in the context of those adjustments to the common organization of the market it would be opportune to adapt the voluntary restraint agreements concluded in the sector with certain third countries, in order to stabilize imports and improve import prices; Whereas the Commission has held negotiations on the matter which have led to agreements with Argentina and Australia, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of Exchanges of Letters concerning adapting the Agreements between the European Economic Community and Argentina, and Australia on trade in mutton, lamb and goatmeat are hereby approved on behalf of the Community. The texts of the Exchanges of Letters are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Done at Brussels, 12 December 1989. For the Council The President H. NALLET